                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________

JUAN SAMPEL,
                    Plaintiff,                              DECISION & ORDER

             v.                                             17-CV-6548-EAW-MJP

LIVINGSTON COUNTY, et al.,

                  Defendants.
_______________________________

                          PRELIMINARY STATEMENT
      Pro se plaintiff Juan Sampel (“Plaintiff”) brings this action pursuant to 42

U.S.C. § 1983 alleging that the Livingston County Jail, Dr. Aguirre, Nurse Erin

Howe, Chief Jason Yasso, and Sergeant Aaron Galvin (collectively, “Defendants”)

violated his civil rights. (Compl., Aug. 9, 2017, ECF No. 1). Currently pending before

the Court are Plaintiff’s motions for reconsideration of his motion to compel discovery

(ECF No. 48) and for appointment of counsel (ECF No. 49), both filed on January 13,

2020. Although unclear, it also appears that Plaintiff seeks sanctions in connection

with his motion for reconsideration regarding his motion to compel. (ECF No. 48, at

2.) For the reasons explained more fully below, the Court denies without prejudice

Plaintiff’s motion for reconsideration regarding his motion to appoint counsel, denies

his motion for reconsideration regarding his motion to compel as moot, and denies his

motion for sanctions.

                             PROCEDURAL HISTORY
      On March 14, 2019, Plaintiff filed a motion to appoint counsel. (ECF No. 23.)

In his motion, Plaintiff argued that the Court should appoint counsel because he was



                                          1
unable to conduct legal research in the prison library and his leg injury prevented

him from “standing for more [than] fifteen minutes in one place.” (Id. at 2.) Plaintiff

further contended that he could not find an attorney to aid him with his case. (Id. at

3.) After applying the factors provided in the Second Circuit case of Hodge v. Police

Officers, 802 F. 2d 58, 61 (1986), 1 the Court declined to appoint counsel because

“[o]ther than plaintiff’s claimed inability to perform legal research, no other factors

supported by the record warrant the appointment of counsel.” (Decision & Order at

2, Dec. 9, 2019, ECF No. 46.) The Court then applied the Hodge factors and explained

why they did not support an appointment of counsel. (Id. at 2–4.)

      On May 17, 2019, Plaintiff made a motion to compel in which Plaintiff asserted

that Defendants failed to comply with the Court’s scheduling order by not submitting

required disclosures on time. (ECF No. 27, at 2.) As a result of Defendants’ alleged

failure to adhere to the scheduling order, Plaintiff also sought sanctions pursuant to

Federal Rule of Civil Procedure 37(a). (Id.) Defendants responded that the discovery

Plaintiff sought was already provided and that they had complied with the discovery

deadline. (Def.s’ Resp. at 1–2, Jun. 3, 2019, ECF No. 29.) The Court found that




      1  In Hodge v. Police Officers, 802 F. 2d 58, 61 (1986), the Second Circuit provided
guidance as to when appointment of counsel is appropriate as follows:
      [T]he district judge should first determine whether the indigent’s position
      seems likely to be of substance. If the claim meets this threshold requirement,
      the court should then consider the indigent’s ability to investigate the crucial
      facts, whether conflicting evidence implicating the need for cross-examination
      will be the major proof presented to the fact finder, the indigent’s ability to
      present the case, the complexity of the legal issues, and any special reason in
      the case why appointment of counsel would be more likely to lead to a just
      determination.


                                             2
Defendants filed their initial disclosures within the time provided in the scheduling

order, that Defendants’ supplemental production several months later was permitted

by Rule 26(e) of the Federal Rules of Civil Procedure, and that sanctions were not

warranted where the initial disclosures were received by the Steuben County Jail five

days after their filing. (Decision & Order at 4–5.)

                                    DISCUSSION
      A motion for reconsideration is an extraordinary request that is granted
      only in rare circumstances, such as where the court failed to consider
      evidence or binding authority. The standard for granting such a motion
      is strict, and reconsideration will generally be denied unless the moving
      party can point to controlling decisions or data that the court overlooked
      — matters, in other words, that might reasonably be expected to alter
      the conclusion reached by the court.

Van Buskirk v. United Grp. of Companies, Inc., 935 F.3d 49, 54 (2d Cir. 2019)

(internal quotations and citations omitted). In other words, a motion for

reconsideration “should be granted only when the defendant identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotations and

citations omitted). “‘These criteria are strictly construed against the moving party so

as to avoid repetitive arguments on issues that have been considered fully by the

court.’” Boyde v. Osborne, No. 10–CV–6651, 2013 WL 6662862, at *1 (W.D.N.Y. Dec.

16, 2013) (quoting Griffin Indus., Inc. v. Petrojam, Ltd., 72 F.Supp.2d 365, 368

(S.D.N.Y.1999)). Finally, the decision to grant or deny the motion for reconsideration

is within “the sound discretion of the district court.” Aczel v. Labonia, 584 F.3d 52,

61(2d Cir. 2009) (citation omitted).


                                           3
Plaintiff’s Motion for Reconsideration of Plaintiff’s Motion to Appoint
Counsel (ECF No. 49)
      In his motion for reconsideration regarding his request for counsel, Plaintiff

briefly expands upon the reasons he believes the Court should appoint counsel in his

case. However, there are no new procedural or factual issues before the Court now

that were not considered at the time of the initial denial of the motion. Indeed, as

Plaintiff acknowledges (ECF No. 49, at 2), Defendants filed their motion for summary

judgment (Nov. 14, 2019, ECF No. 41) prior to Plaintiff’s motion for appointment of

counsel and the Court still denied Plaintiff’s motion because it found that “[P]laintiff

appears sufficiently knowledgeable and equipped to understand and handle the

litigation.” (Decision & Order at 3.)

      Moreover, in the Court’s December 9, 2019, Decision and Order, the Court

specifically discussed the Hodge factors, which a court must consider when

determining if appointing counsel is appropriate. After careful consideration of the

factors, the Court denied the motion and this Court is not persuaded that a different

outcome is now warranted. For these reasons, the Court denies without prejudice

Plaintiff’s motion for reconsideration of his motion for appointment of counsel.

      As indicated in the December 9, 2019, Decision and Order, Plaintiff may

consult with the Western District’s pro se office attorneys for questions on process

and procedure.

Motion for Reconsideration of Motion to Compel (ECF No. 48)
      With his present motion, Plaintiff asserts that Defendants failed to comply

with the scheduling order deadlines because Defendants have not provided him with

X-rays of the injuries sustained to his leg on June 21, 2017. (ECF No. 48, at 1.)


                                           4
Specifically, Plaintiff asserts that Defendants failed to provide him with X-rays from

Genesee Regional Hospital and Noyes After Hours Clinic. (Id.) Plaintiff also appears

to seek sanctions for Defendants’ alleged failure to provide such records. (Id. at 2.)

       With respect to Plaintiff’s claim that Defendants failed to comply with the

January 30, 2019 scheduling order (ECF No. 10), the Court previously determined

that Defendants’ discovery was timely provided, and that Defendants are permitted

to supplement their discovery pursuant to Rule 26(e) of the Federal Rules of Civil

Procedure. (Decision & Order at 4–5.)2 Plaintiff has not identified “any intervening

change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice,” sufficient to alter the Court’s prior decision

on this issue. Kolel Beth Yechiel Mechil of Tartikov, Inc., 729 F.3d at 104.

       Moreover, Defendants have indicated that Plaintiff was provided with the

radiology reports interpreting Plaintiff’s x-rays. (Letter from Shannon B. O’Neill,

Esq., to Victoria S. Gleason, Esq. (Apr. 8, 2020), ECF No. 58.) Additionally,

Defendants contacted the facility in which Plaintiff is incarcerated and confirmed

that Plaintiff is not permitted to receive or use media devices, such as those that

would house the actual x-ray films. (Id.) For these reasons, the Court denies

Plaintiff’s motion for reconsideration of his motion to compel as moot.


       2  Plaintiff’s motion relies upon the deadline provided in the Court’s scheduling order
of January 30, 2019 (ECF No. 10), which had set a deadline of February 28, 2019, for
Defendants to provide specified discovery, including medical records. The Court entered an
Amended Scheduling/Case Management Order on June 25, 2019 (ECF No. 35), which
extended discovery deadlines by 90 days. In the docket text, the Clerk set the new discovery
deadline to September 30, 2019. In his original motion to compel, filed on May 17, 2019 (ECF
No. 27), Plaintiff noted that he did not receive the discovery until March 5, 2019, and April 19,
2019. (Pl.’s Mot. to Compel ¶ 2.)


                                               5
      Finally, to the extent Plaintiff seeks sanctions against Defendants for “[f]ailure

to make Disclosure [sic] or to cooparate [sic] in Discovery,” Defendants have

demonstrated that they have complied with their obligations to the extent possible

and, therefore, sanctions are not warranted. For these reasons, the Court denies

Plaintiff’s motion for sanctions.

                                    CONCLUSION
      Based    upon    the   forgoing,   the   Court   denies   Plaintiff’s   motion   for

reconsideration regarding appointment of counsel (ECF No. 49) without prejudice,

denies his motion for reconsideration of the motion to compel discovery (ECF No. 48)

as moot, and the Court denies that motion to the extent that it also sought sanctions

against Defendants.

                                         ______________________________
                                             MARK W. PEDERSEN
                                         United States Magistrate Judge

Dated:        April 14, 2020
              Rochester, New York




                                           6
